Case 1:18-cr-00126-JEJ Document 98 Filed 07/29/20 Page 1of8

AO 245B (Rev. 09/19) Judgment ina Criminal Case
Sheet |

UNITED STATES DISTRICT COURT

Middle District of Pennsylvania

 

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
: ; Case Number: 1:18-cr-00126-02
Arminda K. Martin

USM Number: 74900-067
) Kent D. Watkins
) “Defendant's Attorney

THE DEFENDANT:

M pleaded guilty to count(s) 2 of the Indictment

C] pleaded nolo contendere to count(s)

which was accepted by the court.
CJ] was found guilty on count(s) —_ - ——— ' -
after a plea of not guilty.

Phe detendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

18 U.S.C. § 1349 Conspiracy to Commit Mail Fraud 12/31/2016 2

The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984,

C1 The defendant has been found not guilty on count(s) /

M Count(s) Ae M is Care dismissed on the motion of the United States.

 

_,,_ tis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name. residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution.
the defendant must notify the court and United States attorney of material changes in ecohomic circumstances.

7/28/2020

 

Date of Imposition of Judgment

<< —
“VN 4 eve
“\\ )

John E. Jones III, Chief Judge

Name and Title of Judge

7/29/2020

 
Case 1:18-cr-00126-JEJ Document 98 Filed 07/29/20 Page 2 of 8

AO 245B (Rey. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment Page 2

DEFENDANT: — Arminda K. Martin
CASE NUMBER: = 1:18-cr-00126-02

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

ee)

12 months and 1 day. This sentence is not a departure but reflects an adjustment for time the defendant has already served in
Delaware County docket number 17-CRI-060357. The 12-month and 1-day term of imprisonment shall be served concurrently
with the remainder of the undischarged term of imprisonment at Delaware County docket number 17-CRI-060357 and with the

sentences imposed at Portage County docket numbers 2016-CR-0131D and 2018-CR-00021D,

[1 The court makes the following recommendations to the Bureau of Prisons:

W) The defendant is remanded to the custody of the United States Marshal.

C] The defendant shall surrender to the United States Marshal for this district:

[) at UO am CO pm. on

 

CL) as notified by the United States Marshal.

Q) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
CL) before 2 p.m. on

[] as notified by the United States Marshal.

[as notified by the Probation or Pretrial Services Office.

 

 

RETURN
! have executed this judgment as follows:
Defendant delivered on ee ee es oe
at . with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
Case 1:18-cr-00126-JEJ Document 98 Filed 07/29/20 Page 3 of 8

AQ 245B (Rev. 09/19) Judgment ina Criminal Case

Sheet 2A — Imprisonment

Judgment—Page a of
DEFENDANT: Arminda K. Martin
CASE NUMBER: 1:18-cr-00126-02

ADDITIONAL IMPRISONMENT TERMS

During the term of imprisonment, the balance of the restitution is payable every three months in an amount, after a
telephone allowance, equal to 50 percent of the funds deposited into the defendant's inmate trust fund account.

 
Case 1:18-cr-00126-JEJ Document 98 Filed 07/29/20 Page 4 of 8

AO 245B (Rev, 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 4 of 8

DEFENDANT: — Arminda K. Martin
CASE NUMBER:  1:18-cr-00126-02
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

2 years. This term shall run concurrent with the term of supervised release imposed at docket number 1:16-CR-005-02.

MANDATORY CONDITIONS

You must not commit another federal. state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter. as determined by the court.

7 The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4. if You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

S: M You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

6. C) You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student. or were convicted of a qualifying offense. (check if applicable)

7. C) You must participate in an approved program for domestic violence. feheck if applicable)

wn

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page,
Case 1:18-cr-00126-JEJ Document 98 Filed 07/29/20 Page 5 of 8

AO 245B (Rev, 09/19) — Judgment ina Criminal Case
Sheet 3A — Supervised Release

Judgment—Page 9 or fo ,
DEFENDANT: Arminda K. Martin
CASE NUMBER: 1:18-cr-00126-02

STANDARD CONDITIONS OF SUPERVISION

AS part of your supervised release, you must comply with the following standard conditions of supervision, These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and

When you must report to the probation officer, and you must report to the probation officer as instructed,

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances. you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
lake any items prohibited by the conditions of your supervision that he or she observes in plain view.

7, You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so, Ifyou do not have full-time employment you must try to find full-time employment. unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or vour job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifving the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware ofa change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of'a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. [fF you are arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢.. anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines or special assessments.

U.S. Probation Office Use Only

tad

On

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www uscourts.gov,

Defendant's Signature | Date

 

 

 
Case 1:18-cr-00126-JEJ Document 98 Filed 07/29/20 Page 6 of 8

AO 245B (Rev, 09/19) Judgment ina Criminal Case
Sheet 3B — Supervised Release
Judgment—Page 6 of 8
DEFENDANT: — Arminda K. Martin
CASE NUMBER: 1:18-cr-00126-02

ADDITIONAL SUPERVISED RELEASE TERMS

1, You must cooperate in the collection of DNA as directed by the probation officer:

2. You must participate in a gambling addiction treatment program and follow the rules and regulations of that program.
The probation officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.)
which could include an evaluation and completion of any recommended treatment:

3. You must not engage in any form of gambling (including, but not limited to, lotteries, on-line wagering, sports betting)
and you must not enter any casino or other establishment where gambling is the primary purpose (e.g., horse race tracks,
off-track betting establishments);

4. You must apply all monies received from income tax refunds, judgments, and/or other anticipated or unexpected
financial gains to the outstanding court-ordered financial obligation:

5. You must provide the probation officer access to any requested financial information and authorize the release of any
financial information. The probation office may share financial information with the U.S. Attorney’s Office:

6. You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer:
7. If the judgment imposes a financial penalty, you must pay the financial penalty in accordance with the Schedule of
Payments sheet of this judgment. You must also notify the court of any changes in economic circumstances that might
affect the ability to pay this financial penalty; and

8. You must not engage in an occupation, business, profession, or volunteer activity that would require or enable you to
conduct financial transactions without the prior approval of the probation officer.
Case 1:18-cr-00126-JEJ Document 98 Filed 07/29/20 Page 7 of 8

AQ 245B (Rev 019) Judgement ina Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judginent — Page Tf of 8
DEFENDANT: Arminda K. Martin
CASE NUMBER; 1:18-cr-00126-02

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ 495,496.78 $ $ $
C) The determination of restitution is deferred until __. An Amended Judgment in a Criminal Case (AO 245C) will be

entered atter such determination.
[1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately propordoned payment. unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664(i). all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
Clerk, U.S. District Court $495,496.78 $495,496.78

(see disbursement to victims list attached

to the PSR)

TOTALS $ 495,496.78 § 495,496.78

Restitution amount ordered pursuant to plea agreement $ _ _

C) The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day afier the date of the judgment. pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).

WJ The court determined that the defendant does not have the ability to pay interest and it is ordered that;
¥1 the interest requirement is waived forthe fine ¥) restitution.

C) the interest requirement forthe © fine [1] restitution is modified as follows:

* Amy, Vicky. and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299,

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. _. . :

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
6

or after September 13. 1994, but before April 23, 1996.

 
Case 1:18-cr-00126-JEJ Document 98 Filed 07/29/20 Page 8 of 8

AQ 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

 

———————————————OOOOEES
Judgment —- Page 8 of 8 _
DEFENDANT: Arminda K. Martin

CASE NUMBER: 1:18-cr-00126-02

SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
AW Lump sum payment of $ 100.00 due immediately. balance due

[] not later than a or
YJ inaccordancewith O C, O D,  Evor MF below; or

B (Payment to begin immediately (may be combined with OC, [L] D.or [FP below); or
C (1 Payment in equal fe.g., weekly, monthly, quarterly) installments of $ over a period of
(2.2, months or vears), ta commence (e.g. 30 or 60 days) after the date of this judgment; or
D CO Payment in equal fe.g., weekly, monthly, quarterly) installments of $ over a period of
fe.g., months or years), to commence fe.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (Payment during the term of supervised release will commence within. == @.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time: or

F 4 Special instructions regarding the payment of criminal monetary penalties:
In the event the restitution is not paid in full prior to the commencement of supervised release, the defendant shall,
as a condition of supervised release, satisfy the amount due in monthly installments of no less than $50, to
commence thirty days after release from confinement.
No further payment shall be required after the sum of the amounts actually paid by all defendants have fully
covered the compensable losses.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary pena ties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

M¥] Joint and Several

Case Number

Defendant and Co-Defendant Names Joint and Several Corresponding Pavee,
(including defendant number) Total Amount Amount if appropriate
Theodore L. Martin 1:18CR126-01 495,496.78 495,496.78

() The defendant shall pay the cost of prosecution.
C]_ The defendant shall pay the following court cost(s):

C) The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be geried in the following order: (1) assessment. ?) restitution principal, (3) restitution interest, (4) AVAA assessment.
(5) fine principal. (6) fine interest. (7) community restitution, (8) JVTA assessment, (9) penalties. and (10) costs, including cost of
prosecution and court costs.
